Citation Nr: 0405143	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a left, above the knee 
amputation secondary to arteriosclerosis, arteriosclerotic 
peripheral vascular disease and/or ischemic heart disease, 
claimed as due to prisoner of war (POW) experience and/or 
tobacco use.

Entitlement to service connection for nicotine dependence.

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He was a POW of the German Government from January 20, 
1945 to April 29, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 1997 decisions by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  These decisions denied service connection for a 
left, above the knee amputation, nicotine dependence and 
hypertension.  The Board notes that the veteran's initial 
claim with regard to these issues was filed in March 1995.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has not been met.  See 38 U.S.C.A. 
§ 5103A (West 2002).  To date, the veteran has not been given 
a specific explanation of the type of evidence necessary to 
substantiate his claims.  Neither has he been notified as to 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection. See 
VAOPGCPREC 19-97 (May 13, 1997).

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service. See VAOPGCPREC 2-93 (January 13, 
1993).

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2003) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine, and when such dependence 
may have been acquired, is a medical issue.  See VAOPGCPREC 
19-97.  The Board is bound by the precedent opinions of the 
VA General Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

The evidence of record has not been developed such as to 
specifically address whether the claimed disabilities were 
incurred as a result of in-service tobacco use or whether 
nicotine dependence was incurred in service.

Accordingly, the claims are REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The RO 
should inform the veteran as to what 
evidence is necessary to substantiate his 
claims with regard to all issues on 
appeal, which evidence VA will obtain on 
his behalf, and which evidence, if any, he 
is responsible for submitting.

2.  The RO should arrange for a VA 
examination to determine the etiology 
of the veteran's disabilities.  The 
claims folder and a separate copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings. Following the examination and 
a review of the record, the examiner 
should provide responses to the 
following questions:




(a)  Is it as likely as not that the 
veteran developed nicotine dependence 
in service?

(b)  Does the veteran have a current 
diagnosis of nicotine dependence?

(c)  If any nicotine or tobacco 
dependence is found to be related to 
the veteran's service, the examiner 
should also indicate whether it is as 
likely as not that essential 
hypertension and/or the vascular 
disease that resulted in the amputation 
of his left leg are in whole or in part 
associated with the nicotine or tobacco 
dependence.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



